DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 09/01/2021. The following is the status of the claims:

Claim 1-17 are still pending.
Claim 9-17 are new.
Claim 1 has been amended.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/01/2021 was filed before the mailing date of this Office Action.  The submission is/are in compliance with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the new recitation of “wherein a portion of the gas path having a temperature higher than a boundary temperature while the heat exchanger is actuated is free of the hydrophilic portion” in the last two lines renders indefinite the metes and bounds sought for protection of the claim because it is unclear where the boundary temperature is measured. For examination purposes any boundary temperature will meet the limitation. 
Claims 2, 4-5 and 7-8 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2, 4-5, 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oofune et al. - (US2007/0193732 - previously cited), in view of Kim et al. - (US2015/0260436 - previously cited), hereinafter referred to as “Oofune” and “Kim” respectively.

Regarding Claim 1 as best understood, Oofune discloses (Figure 4) a heat exchanger (100) installed on an exhaust path (exhaust gas recirculation system of a vehicle, per Paragraph 0028) of an internal combustion engine (engine of a vehicle, per Paragraph 0028) and configured to transfer heat between gas containing exhaust (exhaust gas or first fluid, per Paragraph 0028) and refrigerant (cooling water or second fluid, per Paragraph 0028), the heat exchanger comprising: 
a gas path (114, Figure 9, i.e. flow path where fins 120 are located in Figure 4) through which the gas flows (per Paragraph 0030); and 
a refrigerant path (115, Figure 9, i.e. flow path defined between the outsides of the tubes in Figure 4) through which the refrigerant flows (per Paragraph 0034). 
Oofune fails to teach wherein a water-repellent portion provided with water-repellent treatment is formed at part of a portion that contacts the gas in the gas path, and a hydrophilic portion provided with hydrophilic treatment is formed at part of the portion that contacts the gas in the gas path, the part being different from the water- repellent portion and having a temperature lower than the temperature of the water- repellent portion while the heat exchanger is actuated, wherein a portion of the gas path 
However, Kim teaches (Figures 1-2, and 4) that in a heat exchanger (100) which employ fins (120) along which a gas (air) flows (along Direction A) condensation from moisture in the air can form at the surface of the fins due to cooling of the air by a refrigerant (refrigerant inside pipes 110) which would reduce the efficiency of the heat exchanger at least in part due to the increase in pressure drop associated with the obstruction created by the condensed water attached to the surface of the fins (per Paragraph 0011), thus Kim particularly teaches wherein a water-repellent portion (122) provided with water-repellent treatment (150) is formed at part of a portion (upstream portion of the fins relative to the gas flow direction) that contacts the gas in the gas path (as shown in Figure 2, and per Paragraphs 0089-0090), and a hydrophilic portion (121) provided with hydrophilic treatment (140) is formed at part of the portion (downstream portion of the fins relative to the gas flow direction) that contacts the gas in the gas path (as shown in Figure 2, and per Paragraph 0085), the part being different from the water-repellent portion (as shown in Figures 2 & 4) for the purpose of enhancing moisture condensation drainage from the surface of the fins (per Paragraph 0074) thus ensuring efficient operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oofune, by employing a water-repellent portion provided with water-repellent treatment formed at part of a portion that contacts the gas in the gas path, and by employing a hydrophilic portion provided with hydrophilic treatment formed at part of the portion that contacts the gas in 
Oofune as modified would result in: the part having the hydrophilic portion having a temperature lower than the temperature of the water-repellent portion while the heat exchanger is actuated (as shown in Oofune’s Figures 1 & 4, hot exhaust gas enters the gas path from gas inlet 151 while at the same time cold refrigerant enters the refrigerant path from refrigerant inlets 113a, heat exchange occurs between the gas and the refrigerant thus cooled exhaust gas exits the gas path via gas outlet 152 while heated refrigerant exits the refrigerant path via outlet 113b as to cool the gas, therefore the downstream surface of the fins would have a lower temperature due to the fact that the gas has been cooled relative to the hot gas at the inlet or at the upstream part of the fins which would mean that the hydrophilic part coated on the downstream portion of the fins would have a lower temperature than the upstream part of the fins coated with the hydrophobic coating), and wherein a portion of the gas path (the water-repellent portion of the fins provided with the water-repellent treatment) having a temperature (gas inlet temperature) higher than a boundary temperature (boundary temperature at the gas path outlet) while the heat exchanger is actuated is free of the hydrophilic portion (since the inlet portion of the gas path is only provided with the water-repellent treatment).
Regarding Claim 2, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches wherein the water-repellent portion is positioned upstream of the hydrophilic portion in flow of the gas through the gas path (as set forth in claim 1 above).
Regarding Claim 4, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches (Oofune’s Figure 4) a heat-releasing fin (120) disposed in the gas path (as shown in Oofune’s Figure 4), wherein the water-repellent portion and the hydrophilic portion are formed at parts different from each other on a surface of the fin (as set forth in claim 1 above).
Regarding Claim 5, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches wherein the water-repellent portion and the hydrophilic portion are formed at parts (parts of fins 120) different from each other on an inner wall surface (surface of the fins) of the gas path (as set forth in claim 1 above).
Regarding Claim 7, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches wherein the water-repellent portion is formed at a part (upstream part of the fins of the gas path, as set forth in claim 1 above) at which the gas path is estimated to have a surface temperature (inherent surface temperature of the upstream portion of the fins during operation of the heat exchanger) equal to or higher (at least equal) than a reference temperature (inherent inlet temperature of the exhaust gas) during an operation after the internal combustion engine on which the heat exchanger is mounted is warmed up (as set forth in claim 1 above).
Regarding Claim 8, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches wherein the hydrophilic portion is formed at a part (downstream part of the fins of the gas path, as set forth in claim 1 above) at which the gas path is estimated to have a surface temperature (inherent surface temperature of the upstream portion of the fins during operation of the heat exchanger) lower than a reference temperature (inherent inlet temperature of the exhaust gas) during an operation after the internal combustion engine on which the heat exchanger is mounted is warmed up (as set forth in claim 1 above).
Regarding Claim 9, Oofune discloses a heat exchanger comprising: 
a gas path (114, Figure 9, i.e. flow path where fins 120 are located in Figure 4) configured to receive exhaust gas (exhaust gas, per Paragraph 0028) from an internal combustion engine (engine of the vehicle, per Paragraph 0028); 
a refrigerant path (115, Figure 9, i.e. flow path defined between the outsides of the tubes in Figure 4) configured to receive refrigerant (cooling water or second fluid, per Paragraph 0028).
Oofune fails to teach a water-repellent portion at a first portion that contacts the exhaust gas in the gas path, and a hydrophilic portion at a second portion that contacts the exhaust gas in the gas path, wherein the first portion is different from the second portion, and the water-repellent portion is downstream of the hydrophilic portion in flow of the refrigerant through the refrigerant path.
However, Kim teaches (embodiment per Paragraphs 0018, 0022-0023 & 0026 Figures 1-2, and 4) that in a heat exchanger (heat exchanger, per Paragraph 0018) which employ fins (fins, per Paragraph 0018) along which a gas (air) flows (per Paragraph 0018) condensation from moisture in the air can form at the surface of the fins due to cooling of the air by a refrigerant (refrigerant, per Paragraph 0018) which would reduce the efficiency of the heat exchanger at least in part due to the increase in pressure drop associated with the obstruction created by the condensed water attached to the surface of the fins (per Paragraph 0011), thus Kim particularly teaches a water-repellent portion (second coating layer per Paragraph 0022, water repellent per Paragraph 0026) at a first portion (first region per Paragraph 0022) that contacts the exhaust gas in the gas path (per Paragraph 0018), and a hydrophilic portion (first coating layer per Paragraph 0022, hydrophilic per Paragraph 0023) at a second portion (second region per Paragraph 0022) that contacts the exhaust gas in the gas path (per Paragraph 0018), wherein the first portion is different from the second portion (different in that the first potion is downstream of the fin in the direction of the gas flow and the second portion is upstream of the fin in the direction of the gas flow, per Paragraph 0018), and the water-repellent portion is downstream of the hydrophilic portion in flow of the refrigerant through the refrigerant path (per Paragraph 0018 and 0022) for the purpose of enhancing moisture condensation drainage from the surface of the fins thus ensuring efficient operation of the heat exchanger (per Paragraph 0011).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oofune, by employing a water-repellent portion at a first portion that contacts the exhaust gas in the gas path, and a hydrophilic portion at a second portion that contacts the exhaust gas in the gas path, wherein the first portion is different from the second portion, and the water-
Regarding Claim 16, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches wherein the portion that contacts the gas in the gas path includes fins (120, as shown in Oofune’s Figure 4).
Regarding Claim 17, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches wherein the portion that contacts the gas in the gas path includes pipes (the outside of pipes 110 where the fins 120 are mounted, as shown in Oofune’s Figure 4).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cattani et al. - (US2014/0086803 - newly cited), in view of Ko et al. - (US2004/0035561 - previously cited and newly relied upon), hereinafter referred to as “Cattani” and “Ko” respectively.

Regarding Claim 10, Cattani discloses (Figure 1) a heat exchanger (40) comprising: 
a gas path (path through which exhaust gas flow, per Paragraph 0010, lines 6-7 & 12-14) configured to receive exhaust gas (exhaust gas flow) from an internal combustion engine (34); 
(path through which coolant, per Paragraph 0010, lines 7-9 & 12-14) configured to receive refrigerant (coolant).
Cattani discloses that the heat exchanger can include tube and fins (per Paragraph 0010, lines 9-17) but fails to explicitly teach the exact configuration as claimed.
However, Ko teaches (Figures 3-5) a heat exchanger (heat exchanger of Figure 3) comprising: a gas path (path defined by gaps between fins 10 through which air flow, per Paragraph 0037) configured to receive gas (the air is a gas); a refrigerant path (path inside the tubes 6 through which fluid flows, per Paragraph 0037. The fluid can be refrigerant since per Paragraph 0004 the heat exchanger is usable as a condenser/evaporator) configured to receive refrigerant (fluid). In particular, Ko teaches a plurality of heat exchanging interface elements (the fins 10 defining the gas path) in the gas path (as shown in Figure 3), wherein the plurality of heat exchanging interface elements comprises (as shown in Figure 4): 
a first heat exchanging interface element (any single one of fins 20) having a water-repellent film (26) thereon (per Paragraph 0033, lines 1-4), and 
a second heat exchanging interface element (any single one of fins 22) having a hydrophilic film (28) thereon (per Paragraph 0033, lines 4-6), 
wherein the first heat exchanging interface element is free of the hydrophilic film (as shown in Figure 4 and per Paragraph 0033, lines 1-4), and the second heat exchanging interface element is free of the water-repellant film (as shown in Figure 4 and per Paragraph 0033, lines 4-6) for the purpose of aiding in discharging any condensate water that might be formed on the surface (per Paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat exchanger of Cattani, by employing a plurality of heat exchanging interface elements in the gas path, wherein the plurality of heat exchanging interface elements comprises: a first heat exchanging interface element having a water-repellent film thereon, and a second heat exchanging interface element having a hydrophilic film thereon, wherein the first heat exchanging interface element is free of the hydrophilic film, and the second heat exchanging interface element is free of the water-repellant film, as taught by Ko, for the purpose of aiding in discharging any condensate water that might be formed on the surface of the fins, thereby allowing the gas to smoothly flow through the gas path, ultimately enhancing heat exchanging efficiency.  
Regarding Claim 11, Cattani as modified teaches the heat exchanger according to claim 10 and further teaches wherein the plurality of heat exchanging interface elements includes fins (the fins 10 in Ko’s Figures 3-4).
Regarding Claim 12, Cattani as modified teaches the heat exchanger according to claim 10 and further teaches wherein the plurality of heat exchanging interface elements includes pipes (the fins 10 include the pipes 6 inserted therein, as shown in Ko’s Figure 3).
Regarding Claim 13, Cattani as modified teaches the heat exchanger according to claim 10 and further teaches (Ko’s Figures 3-4) wherein the first heat exchanging interface element (now limited to the first fin 20 from left to right in Ko’s Figure 4) is (relative to the fluid flow inside the pipes 6 from inlet 2 towards outlet 4) of the second heat exchanging interface element (as shown in Ko’s Figures 3-4).
Regarding Claim 14, Cattani as modified teaches the heat exchanger according to claim 10 and further teaches (Ko’s Figures 3-4) wherein the first heat exchanging interface element (now limited to the second fin 20 from left to right in Ko’s Figure 4) is downstream (relative to the fluid flow inside the pipes 6 from inlet 2 towards outlet 4) of the second heat exchanging interface element.
Regarding Claim 15, Cattani as modified teaches the heat exchanger according to claim 10.
The recitation of “wherein a temperature of the first heat exchanging interface element is higher than a temperature of the second heat exchanging interface element during operation of the heat exchanger” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, the different temperatures during operation of the heat exchanger do not imply any structure of the heat exchanger and since Cattani as modified meets all the structural limitations as claimed Cattani as modified is also capable of being operated in the manner claimed.




Allowable Subject Matter
Claims 3 and 6 remain objected to, for the reasons of record, as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, see remarks filed 09/01/2021, have been fully considered but they are not deemed persuasive.
As an initial matter and as evidenced by the Interview Summary of record, the new limitation in claim 1 was never discussed prior this Office action and thus the Office never agreed that such claim language was not taught by the currently cited references.
Additionally, while claims 3 and 6 remain objected as containing allowable subject matter, contrary to applicant’s assertion new claim 9 does not correspond to claim 3 and claim 10 does not correspond to claim 9. Stated differently, claims 9 and 10 are way broader than claims 3 and 6, respectively.
Furthermore, applicant’s remarks are merely pointing out support for the new limitation in claim 1 and do not contain any argument as to how or why the prior art of record fails to teach the rejected claims.
To the extent that Applicant is trying to argue that Oofune as modified fails to teach wherein a portion of the gas path having a temperature higher than a boundary temperature while the heat exchanger is actuated is free of the hydrophilic portion, the Office respectfully asserts that Oofune as modified teaches claim 1. To clarify, the new 
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1-2, 4-5, and 7-17 remain rejected.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763